DETAILED ACTION
This is in response to amendment filed on November 9, 2021. Claims 1-20 are pending.
Information Disclosure Statement
The references listed in the IDS filed on December 31, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Response to Arguments
Applicant’s arguments regarding the amended limitations “accessing an inverted index stored on a computer-readable storage media, the inverted index mapping values for a plurality of variables to predicates that evaluate to true for corresponding values in one or more predicate statements and querying the inverted index using the input data to identify one or more predicates mapped to the value in the inverted index to provide a plurality of identified predicates”, (response 11/9/2021, pages 16-18), and “generating a bit string for each of a plurality of predicate statements, the bit string for each predicate statement comprising a plurality of bit positions with each predicate and each logical operator in the predicate statement having a corresponding bit position in the bit string for the predicate statement”, (response 11/9/2021, pages 18-20),   have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest art, Marwah et al. (US 2015/0032763 A1) disclose receiving input data comprising a value for each of one or more variables (step 310 of Fig.3; ¶[0040] and [0054], Marwah, i.e., receiving select statement for predicates including value); and evaluating one or more predicate statements (¶[0054] and [0060], Marwah, i.e., evaluating predicates) that include one or more of the identified predicates (¶[0041] and [0060]-[062], Marwah).
(¶[0692], Pauly), identifying one or more predicates mapped to the value in an inverted index to provide a plurality of identified predicates (¶[0692], Pauly, i.e., collection sets are generated for each predicate operator by C3 and merged within each conjunctive term within the operator tree “index”) and evaluating by treating each identified predicate as true (¶[0256], Pauly, i.e., evaluating predicate by generating a set of collection instances, this set is known as a collection set and contains one member for each collection instance where the predicate operator is TRUE).
Lin et al. (US 20200004736 A1) discloses an inverted index stored on a storage media (¶[0106]-[0107], Lin, i.e., posting list, in light of specification¶[0002], read on the claimed “inverted index”), the inverted index mapping values (¶[0060]-[0061] and [0106]-[0107], Lin) for a plurality of variables to predicates that evaluate values in predicate statements (¶[0060]-[0061] and [0106]-[0107], Lin) and querying the inverted index using the input data to identify predicates (¶[0144], Lin). However, the prior art fails to disclose or suggest the claimed provision “accessing an inverted index stored on a computer-readable storage media, the inverted index mapping values for a plurality of variables to predicates that evaluate to true for corresponding values in one or more predicate statements and querying the inverted index using the input data to identify one or more predicates mapped to the value in the inverted index to provide a plurality of identified predicates” as claimed in conjunction with remaining claims provisions.
Regarding independent claims 10 and similar claim 20, the closest art, Marwah et al. (US 2015/0032763 A1) disclose receiving input data comprising a value for each of one or more variables (step 310 of Fig.3; ¶[0040] and [0054], Marwah, i.e., receiving select statement for predicates including value); and evaluating one or more predicate statements (¶[0054] and [0060], Marwah, i.e., evaluating predicates) that include one or more of the identified predicates (¶[0041] and [0060]-[062], Marwah).
Pauly (US 20140317115 A1) discloses, for each value (¶[0692], Pauly), identifying one or more predicates mapped to the value in an inverted index to provide a plurality of identified predicates (¶[0692], Pauly, i.e., collection sets are generated for each predicate operator by C3 and merged within each conjunctive term within the operator tree “index”) and evaluating by treating each identified predicate as true (¶[0256], Pauly, i.e., evaluating predicate by generating a set of collection instances, this set is known as a collection set and contains one member for each collection instance where the predicate operator is TRUE).
Lin et al. (US 20200004736 A1) discloses an inverted index stored on a storage media (¶[0106]-[0107], Lin, i.e., posting list, in light of specification¶[0002], read on the claimed “inverted index”), the inverted index mapping values (¶[0060]-[0061] and [0106]-[0107], Lin) for a plurality of variables to predicates that evaluate values in predicate statements (¶[0060]-[0061] and [0106]-[0107], Lin) and querying the inverted index using the input data to identify predicates (¶[0144], Lin) and generating a bit string for predicates statements (¶[0118], Lin). However, the prior art fails to disclose or suggest the claimed provision “generating a bit string for each of a plurality of predicate statements, the bit string for each predicate statement comprising a plurality of bit positions with each predicate and each logical operator in the predicate statement having a corresponding bit position in the bit string for the predicate statement” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Brownlee et al. (US 20190253254 A1) disclose SYSTEM AND METHOD FOR SECURING A RESOURCE.
2. Deshpande et al. (US 20170075984 A1) disclose IDENTIFYING ENTITY MAPPINGS ACROSS DATA ASSETS.
3. Shankar et al. (US 20170083571 A1) disclose TRANSLATING QUERIES INTO GRAPH QUERIES USING PRIMITIVES.
4. Momtchev et al. (US 20140156587 A1) disclose RDF DATA WAREHOUSE VIA PARTITIONING AND REPLICATION.
5. Chen et al. (US 20130262498 A1)/(US 9110946 B2) disclose DATABASE QUERY OPTIMIZATION.
6. Marwah et al. (US 20120054225 A1) disclose query and exadata support for Hybrid Columnar Compressed Data.
7. Cunningjam et al. (US 20050091183 A1) disclose type path indexing.
Shankar et al. (US 9378241 B1) disclose Concatenated queries based on graph-query results.
8. Long et al. (US 9378239 B1) disclose verifying graph-based queries.
9. Arends et al. (US 7917501 B2) disclose Optimization of abstract rule processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 13, 2022